Citation Nr: 0526861	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  96-50 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee with a retained foreign body, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds involving both lower extremities and the 
right upper buttock, with neuropathy left lower extremity, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO).  In August 
1999, and November 2000, the Board remanded the claim for 
additional development.  

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is the veterans law judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to an increased rating for residuals 
of shell fragment wounds involving both lower extremities and 
the right upper buttock, with neuropathy left lower 
extremity, currently evaluated as 10 percent disabling will 
be the subject of a remand appended to this decision.


FINDINGS OF FACT

1.  The veteran's residuals of a left medial meniscectomy are 
productive of subjective reports of symptoms that include 
pain, his left knee is shown to have five degrees of 
extension and flexion to 130 degrees, his left knee 
disability is not shown to be productive of any recurrent 
subluxation or lateral instability.  

2.  The veteran's retained foreign body, right knee, is 
productive of subjective reports of symptoms that include 
pain, X-ray evidence of arthritis, and no more than slight 
recurrent subluxation or lateral instability; his right knee 
is shown to have five degrees of extension and flexion to 120 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left knee medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
retained foreign body, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 
5257, 5259, 5262 (2004).

3.  The criteria for a separate rating of 10 percent, and no 
more, for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7,  4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that his service-connected left knee and 
right knee disabilities are more disabling than currently 
evaluated.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

As for the history of the veteran's bilateral knee 
disability, his service medical records include a June 1968 
report which shows that he sustained multiple fragment wounds 
of both lower extremities in March 1968, after he stepped on 
a mine in the Republic of Vietnam.  All wounds were noted to 
be healed except for a six-inch wound to the right lower leg 
which had wire sutures in place.  The sutures were removed 
and the wound healed without difficulty.  He was gradually 
ambulated and was discharged as fit for duty.  A September 
1971 separation examination report indicated that his lower 
extremities were clinically evaluated as normal, with a 
notation of leg scars.  A private medical report, dated in 
July 1988, notes osteoarthritis of both knees, and X-ray 
evidence of radiopaque fragments around the knees.  See 
38 C.F.R. § 4.1 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004), 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).

Under 38 C.F.R. § 4.71a, DC 5256 (2004), a 20 percent rating 
is warranted for ankylosis of the knee with favorable angle 
in full extension or slight flexion. 

Under 38 C.F.R. § 4.71a, DC 5257 (2004), a 10 percent rating 
is warranted for knee impairment manifested by slight 
recurrent subluxation or lateral instability and 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258 (2004), cartilage, 
semilunar, dislocated, with frequent episodes of ``locking,'' 
pain, and effusion into the joint, warrants a 20 percent 
rating.  

Under 38 C.F.R. § 4.71a, DC 5260 (2004), a noncompensable 
rating is warranted for knee flexion limited to 60 degrees, a 
10 percent rating is warranted for flexion limited to 45 
degrees, and a 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261 (2004), a noncompensable 
rating is warranted where knee extension is limited to 5 
degrees, a 10 percent rating is warranted for extension 
limited to 10  degrees, and a 20 percent evaluation is 
warranted for knee extension limited to 15 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

1.  Residuals of Left Medial Meniscectomy

In January 1972, the RO granted service connection for 
residuals of a left knee meniscectomy.  The RO assigned a 10 
percent evaluation for this disability.  In April 1995, the 
veteran filed a claim for an increased rating.  In November 
1995, the RO denied the claim.  The veteran has appealed.

In addition to the previously discussed history, the 
veteran's service medical records indicate that in March 
1969, he was treated for left knee weakness.  The report 
notes instability in the "lat post" (lateral posterior) 
direction.  In February 1970, he was treated for left knee 
pain and weakness.  He was noted to have a history of a 
fractured distal left femur in 1967, and shell fragment 
wounds (SFW) of the left knee in March 1968.  The report 
notes 3/4-inch atrophy of the thigh, "some instability," MCL 
(medial collateral ligament) laxity bilaterally, and 15 
degrees of hyperextension.  In July 1970, he underwent an 
elective medial meniscectomy for a bucket-handle tear.  X-
rays were noted to show evidence of old metal fragments in 
and around the left knee, but not intra-articular.  He was 
discharged to duty after about a month, at which time his 
left knee was noted to have a full range of motion.  A 
September 1971 separation examination report indicated that 
his lower extremities were clinically evaluated as normal, 
with a notation of leg scars.  A December 1971 VA examination 
report noted post-operation status meniscectomy left knee 
with reduction of flexion 25 degrees.  An accompanying X-ray 
report noted a few tiny metallic foreign bodies in the left 
leg just below the knee, most of which were in the soft 
tissues, and that the bones and joint space appeared to be 
normal.  An April 1983 VA examination report noted status 
post left medial meniscectomy with degenerative arthritis.  
See 38 C.F.R. § 4.1.

The RO has evaluated the veteran's left knee medial 
meniscectomy as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DCs) "5010-5259."  Under DC 5259, the 10 
percent evaluation is the maximum rating allowed.

The Board must also consider the possibility of a higher 
rating under another diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1995 and 2004.

With regard to DC 5257, the evidence is insufficient to show 
that the veteran's left knee is productive of any recurrent 
subluxation or lateral instability.  In this regard, the most 
recent evidence is an October 2004 VA examination report 
which shows the following: the left knee was stable to 
medial, lateral, and collateral ligaments, and to varus and 
valgus stress at 0 and 30 degrees of flexion, anterior and 
posterior cruciate ligaments are intact to anterior and 
posterior drawer testing, and the medial and lateral meniscus 
is intact with negative McMurray's.  This report is the most 
recent examination report of record, and it is therefore 
considered to be the most probative evidence of the veteran's 
current condition.  Francisco.  However, the Board notes that 
VA examination reports, dated in June 1995, September 1999, 
and October 2001 (as well as all of the other medical 
evidence), are also negative for left knee instability.  
Accordingly, the requirements for even a compensable rating 
under DC 5257 have not been met.  38 C.F.R. § 4.31.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

With regard to DCs 5003, 5010, 5260, and 5261, a rating in 
excess of 10 percent is not warranted, as the evidence is 
insufficient to show that the veteran's left knee is 
productive of knee flexion that is limited to 30 degrees, or 
knee extension limited to 15 degrees.  Specifically, the 
October 2004 VA examination report shows that the veteran's 
left knee had extension of "0-5" degrees, and flexion of 
"0-130" degrees.  Although the older VA examination reports 
show a greater limitation of motion, the October 2004 report 
is the most recent examination report of record, and it is 
therefore considered to be the most probative evidence of the 
veteran's current condition.  Francisco.  Therefore, the 
criteria for a rating in excess of 10 percent under DCs 5003, 
5010, 5260, and 5261 are not shown to have been met.  

The Board notes that the veteran has reported that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, there is little or no evidence of neurological 
impairment, effusion, laxity and/or atrophy.  In this regard, 
the RO has granted service connection for "neuropathy left 
lower extremity" (the rating for this disability is the 
subject of the attached remand).  The veteran may not 
therefore receive compensation for the symptoms of this 
disorder in association with his left knee.  See 38 C.F.R. 
§ 4.14 (2004).  The October 2004 VA examination report shows 
that the examiner noted pain and slow movement, however, 
strength was found to be 5/5 at the knees, and he was noted 
to be neurovascularly intact.  The veteran reported that he 
did not use crutches, a cane, or a brace.  There are no 
findings to show that the left knee is productive of muscle 
loss, weakened movement, or incoordination.  See also June 
1995 VA joints examination report, September 1999 VA joints 
examination report, October 2004 VA peripheral neuropathy 
examination report; (noting 5/5 strength in the left lower 
extremity).  In summary, the veteran is most recently shown 
to have a range of motion in his left knee which is greater 
than even that required for a compensable rating under DCs 
5260 and 5261, and there is insufficient evidence of 
functional loss due to left knee pathology to support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

Finally, with regard to DC 5258, although there is evidence 
of left knee effusion, see e.g., March 2003 VA progress note, 
there is no objective medical evidence of semilunar, 
dislocated cartilage with frequent episodes of locking of the 
left knee.  Furthermore, in the absence of evidence of 
ankylosis (DC 5256) or impairment of the tibia and fibula (DC 
5262), there is no basis for evaluating the veteran's 
disability under these diagnostic codes.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5256, 5262 (2004).  Accordingly, the 
claim must be denied.

2.  Arthritis of the Right Knee with Retained Foreign Body

In September 1988, the RO granted service connection for 
osteoarthritis of the right knee joint with retained foreign 
bodies.  The RO assigned a 10 percent evaluation for this 
disability.  In April 1995, the veteran filed a claim for an 
increased rating.  In November 1995, the RO denied the claim.  
The veteran has appealed.

In addition to the previously discussed history, the 
veteran's service medical records indicate that in April 1970 
he was treated for right knee pain.  Small pieces of shrapnel 
were noted at the medial aspect of the right patella.  See 38 
C.F.R. § 4.1.

The RO has evaluated the veteran's arthritis of the right 
knee with retained foreign body as 10 percent disabling under 
38 C.F.R. § 4.71a, DCs "5010-5257."  

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1995 and 2004.

With regard to DC 5257, a rating in excess of 10 percent is 
not warranted, as the evidence is insufficient to show that 
the veteran's right knee is productive of more than slight 
recurrent subluxation or lateral instability.  In this 
regard, the most recent evidence is an October 2004 VA 
examination report which shows the following: the right knee 
was stable to medial, lateral, and collateral ligaments, and 
to varus and valgus stress at 0 and 30 degrees of flexion, 
anterior and posterior cruciate ligaments are intact to 
anterior and posterior drawer testing, and the medial and 
lateral meniscus were unremarkable to McMurray's.  This 
report is the most recent examination report of record, and 
it is therefore considered to be the most probative evidence 
of the veteran's current condition.  Francisco.  However, the 
Board notes that VA examination reports, dated in June 1995, 
September 1999, and October 2001 (as well as the other 
medical evidence), are also negative for right knee 
instability.  Therefore, the criteria for a rating in excess 
of 10 percent under DC 5257 are not shown to have been met.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  Johnson.

With regard to DC 5258, although there is evidence of right 
knee effusion, see e.g., March and July of 2003 VA progress 
notes; October 2004 VA examination report, there is no 
objective medical evidence of semilunar, dislocated cartilage 
with frequent episodes of locking of the right knee.  
Furthermore, in the absence of evidence of ankylosis (DC 
5256) or impairment of the tibia and fibula (DC 5262), there 
is no basis for evaluating the veteran's disability under 
these diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262 (2004).  

However, the Board's analysis is not yet complete.  The RO 
has service-connected the veteran's right knee for 
instability under DC 5257, and for arthritis under DC 5010.  
See RO's March 2005 rating decision; see also October 2001 VA 
examination report (in which the examiner linked the 
veteran's right knee arthritis to his shell fragment wounds).  
Under DC 5010, traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5003.  In an 
opinion issued by the VA General Counsel, VAOPGCPREC 23-97, 
62 Fed.Reg. 63,604 (1997), it was determined that assigning 
one rating for arthritis under DC 5003 and one rating for 
instability under DC 5257 does not violate the rule against 
pyramiding.  Therefore, where a knee disability is rated 
under DC 5257, a separate rating for arthritis may be 
assigned under DC 5003 if additional disability is shown by 
the evidence.  Accordingly, the veteran may be eligible for 
an additional rating if he meets the criteria for a 
compensable rating under DC 5003.  Diagnostic Code 5003 
essentially provides that arthritis will be rated on the 
basis of limitation of motion of the affected joint.

In this case, the veteran's right knee has been shown to have 
both arthritis and a limitation of motion.  The October 2004 
VA joints examination report shows that the right knee had 
extension of "0-5" degrees, and flexion of "0-120" 
degrees.  Although the older VA examination reports show a 
greater limitation of motion, the October 2004 report is the 
most recent examination report of record, and it is therefore 
considered to be the most probative evidence of the veteran's 
current condition.  Francisco.  In summary, while the 
demonstrated limitation of motion does not approximate that 
which would be required for a compensable rating under DC's 
5260 or 5261, the veteran does have painful motion which 
warrants a separate 10 percent rating for right knee 
arthritis.  DC 5003; VAOPGCPREC 23-97.  A rating in excess of 
10 percent is not warranted because the demonstrated ranges 
of motion do not meet the criteria for a 20 percent rating 
under either DC 5260 or DC 5261.

As a final matter, in conjunction with application of DC's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  
In this regard, the October 2004 VA examination report shows 
that strength was found to be 5/5 at the knees, and that the 
veteran was neurovascularly intact.  The veteran reported 
that he did not use crutches, a cane, or a brace.  There are 
no findings to show that the right knee is productive of 
muscle loss, weakened movement, or incoordination.  See also 
June 1995 VA joints examination report, September 1999 VA 
joints examination report, October 2004 VA peripheral 
neuropathy examination report; (noting 5/5 strength in the 
right lower extremity).  In summary, the veteran is most 
recently shown to have a range of motion in his right knee 
which is greater than even that required for a compensable 
rating under DCs 5260 and 5261, and there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
therefore concludes that there is not a medical and factual 
basis upon which to conclude that there is functional loss 
due to pain in the veteran's right knee which is sufficient 
for a rating in excess of 10 percent at this time.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
2002 and September 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claims were being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to enactment of the VCAA and obviously the decision was 
made prior to the veteran having been fully informed of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has also 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

A rating in excess of 10 percent for  service-connected 
residuals of a left knee medial meniscectomy is denied.

A rating in excess of 10 percent for a retained foreign body, 
right knee, is denied.

A separate rating of 10 percent, and no more, is granted for 
right knee arthritis, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

With respect to the issue of an increased rating for 
residuals of SFW's of the left lower extremity and right 
buttock with neuropathy, this issue was the subject or prior 
remands by the Board as noted previously.  On April 27, 1995, 
the veteran filed a claim for a compensable rating.  In 
November 1995, the RO denied the claim.  The veteran 
appealed, and in May 2000, the RO increased the rating to 10 
percent, with an effective date of April 27, 1995 for the 10 
percent rating.  It appears that the RO may have considered 
this as a full grant of benefits pertaining to that issue; 
however, this increase did not constitute a full grant of the 
benefit sought (the possibility of a still higher rating 
exists), the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In March 
2005, the RO granted service connection for "painful scars, 
right buttock," rated as 10 percent disabling, with an 
effective date of October 16, 2004, for service connection 
(and the 10 percent rating).  

A notice of disagreement has not been received as to this 
rating decision pertaining to the scars, but it is clear that 
the RO has not readjudicated the certified issue, nor has he 
been provided with a supplemental statement of the case 
pertaining to that issue.  The veteran's representative's has 
argued that a remand is required so that the RO could 
readjudicate the increased rating claim for residuals of 
shell fragment wounds involving both lower extremities and 
the right upper buttock with neuropathy left lower extremity.  
The Board agrees.  Accordingly, the case must be REMANDED 
back to the RO via the Appeals Management Center for the 
following action.

The RO should adjudicate the question of 
entitlement to an increased rating for 
residuals of SFW's of the left lower 
extremity and right buttock with 
neuropathy, currently evaluated at 10 
percent.  Thereafter, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


